Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Independent claims 10 and 16 recite a non-spherical ball comprising a plurality of first components having triangular openings which form an inner scaffold, four second components each having a circular opening, and two third components having two band elements that are joined at their front and rear ends to from an oval opening such that the second and third components are secured to the inner scaffold.  Claim 21 defines the band members formed from a base portion having four curved arm members connected to opposing x-shaped component arm members and the base portion of each x-shaped component defining a notched section that forms a curved grip member and four flat elements having the circular opening and at least two triangular openings in the body member.  The prior art lacks the teaching for this combination of elements.  The reference to Slater teaches a non-spherical ball comprising flat lateral sides and round longitudinal edges but lacks the teaching for the triangular openings as recited in the independent claims and the oval openings as recited in claims 10 and 16.  Further, the ball of Slater does not define the particular individual components and their attachments as recited in claims 10, 16 and 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711